803 F.2d 1180Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.David Karl CRITES, Plaintiff-Appellant,v.U.S. DISTRICT COURT, DISTRICT OF MARYLAND, Defendant-Appellee.
No. 86-7103.
United States Court of Appeals, Fourth Circuit.
Submitted Aug. 29, 1986.Decided Oct. 24, 1986.

David Karl Crites, appellant pro se.
D.Md.
AFFIRMED.
Before RUSSELL, WIDENER and SPROUSE, Circuit Judges.
PER CURIAM:


1
A review of the record and the district court's opinion discloses that this appeal from its order refusing relief under 28 U.S.C. Sec. 2255 is without merit.  Because the dispositive issues recently have been decided authoritatively, we dispense with oral argument and affirm the judgment below on the reasoning of the district court.  Crites v. U.S. District Court, C/A No. 85-4134-Y (D.Md., Jan. 17, 1986).


2
AFFIRMED.